FILED
                            NOT FOR PUBLICATION
                                                                                 FEB 16 2022
                    UNITED STATES COURT OF APPEALS                            MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    20-30226

              Plaintiff-Appellee,                D.C. No.
                                                 3:18-cr-00125-TMB-1
 v.

JASON DOUGLAS BLACK,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                     Argued and Submitted February 10, 2022
                              Seattle, Washington

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.

      Jason Black was arrested after he loaded a rifle and threatened to kill his

girlfriend, L.J. Black pleaded guilty to being a prohibited person in possession of a

firearm and the district court sentenced him to fifty-four months imprisonment. He

appeals the district court’s application of the two-level vulnerable victim



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
enhancement. U.S. Sent’g Guidelines Manual § 3A1.1(b) (U.S. Sent’g Comm’n

2021). We affirm.

      1.     Black first argues that the district court abused its discretion in

applying the vulnerable victim enhancement because it relied on the fact that L.J.

lived in a remote village in Alaska. As the district court acknowledged, we have

held that the remoteness of the location where a crime is committed is not alone

sufficient to sustain a vulnerable victim enhancement. United States v. Rising Sun,

522 F.3d 989, 995 (9th Cir. 2008). However, remoteness is but one of several

factors on which the district court relied to find that L.J. was a vulnerable victim.

The court also pointed to the fact that the only law enforcement officer in the

village was an unarmed, twenty-one-year-old village police officer (VPO), who

Black had previously threatened by telling the VPO that he would shoot any law

enforcement officer that tried to arrest him. Further, the court pointed to the fact

that Black burned L.J.’s shoes earlier in the day to prevent her escape during the

hours-long encounter. In light of the constellation of specific circumstances on

which the district court relied, we do not find that it abused its discretion in

applying the vulnerable victim enhancement to this particular case.

      2.     Black also argues that the district court’s application of the vulnerable

victim enhancement violated his rights to equal protection and due process,


                                            2
because relying on remoteness would have a disparate impact on Native Alaskans,

who make up the majority of the residents in rural Alaska. However, the district

court did not rely on the defendant’s or victim’s status as an Alaska Native, and

Black has failed to show that the district court acted with a discriminatory purpose.

See McCleskey v. Kemp, 481 U.S. 279, 292 (1987).

      AFFIRMED.




                                          3